


110 HR 5557 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5557
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  full deduction for meals and lodging in connection with medical
		  care.
	
	
		1.Full deduction for meals and
			 lodging in connection with medical care
			(a)In
			 generalParagraph (2) of
			 section 213(d) of the Internal Revenue Code of 1986 (relating to amounts paid
			 for certain lodging away from home treated as paid for medical care) is
			 amended—
				(1)by inserting meals and
			 before lodging in the heading,
				(2)by inserting
			 meals and before lodging in the text, and
				(3)by striking the
			 last sentence.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
